397 F.2d 789
Ulysses WALKER, Appellant,v.UNITED STATES of America, Appellee.
No. 25527.
United States Court of Appeals Fifth Circuit.
June 14, 1968, Rehearing En Banc Denied Aug. 2, 1968.

Gerald Kogan, Miami, Fla., for appellant.
William A. Meadows, Jr., U.S. Atty., Michael J. Osman, Theodore Klein, Asst. U.S. Attys., Miami, Fla., for appellee.
Before THORNBERRY and SIMPSON, Circuit Judges, and SUTTLE, District judge.
PER CURIAM:


1
Appellant's primary contention is that the testimony of a narcotics agent should have been suppressed.  At his an informer testified as to a transaction between appellant and himself and was corroborated by the agent, who overheard by means of an electronic transmitting device concealed on the informer's person.  The argument that the use of an electronic transmitter in this manner is forbidden by Katz v. United States, 1967, 389 U.S. 347, 88 S. Ct. 507, 19 L. Ed. 2d 576, has been rejected by this Court.  Velez v. United States, 5th Cir. 1968, 397 F.2d 788, (June 14, 1968); Dryden v. United States, 5th Cir. 1968, 391 F.2d 214 (March 22, 1968); Handsford v. United States, 5th Cir. 1968, 390 F.2d 373, cert. denied, 391 U.S. 915, 88 S. Ct. 1810, 20 L. Ed. 2d 654 (U.S. May 20, 1968); Dancy v. United States, 5th Cir. 1968, 390 F.2d 370.


2
Appellant's second point that the Government failed to prove venue because the streets involved in the case were not identified as being in the City of Miami is also without merit.  Circumstantial evidence that the narcotics violations took place in Miami was more than adequate.


3
Affirmed.

ON PETITION FOR REHEARING EN BANC
PER CURIAM:

4
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.